 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA             :
                                     :     Case No.1:20-cr-00341-ELH
          vs.                        :
                                     :
GARY EDWARD DAVIS                    :
                                     :
        Defendant.                   :


    GARY DAVIS' REPLY TO GOVERNMENT'S SENTENCING MEMORANDUM

        COMES    NOW   the   Defendant,    Gary    Edward    Davis,   by   and

through James N. Papirmeister, Esquire, of the Law Offices of

James     N.    Papirmeister,     P.C.     and,    in   response      to   the

Government's       Sentencing     Memorandum,       hereby       submits   the

following Reply:



  CLARIFYING CHARACTERIZATIONS OF MR. DAVIS' OFFENSE CONDUCT


        Make no mistake, we are grateful the Government allowed

Mr. Davis to resolve this case with a plea to possession. It

was appropriate, as we shall here briefly discuss, but we are

mindful    the    Government    could     have    pursued    a   Distribution

charge. We are also grateful the Government, appropriately

so, made a below guidelines sentencing recommendation.

        We must clarify, if not enlighten the Court, however, on

several key points about Gary Davis' offense conduct.
                                    1
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 2 of 12




       The distribution aspect of Mr. Davis's offense conduct,

was relatively de minimis, and was in the service of his

being a possessor and consumer of the offending material. As

set    forth   in    Dr.   Weiner's    report   and   discussed   in     our

original Sentencing Memorandum (p. 15), the private group

chat   rooms   required     all   group   members     to   participate   by

collectively sharing child pornography [CP] into the cloud

space where the CP was stored. Mr. Davis did not ever save,

download, or have a cache of CP that he personally kept or

maintained at any time in the three-week offense period from

December 27, 2019 to January 21, 2020. The material was kept

in an electronic storage cloud maintained by KIK in which the

chat group members had accounts, accessible to each member

via their unique usernames and passwords.

       The iPad Mini which Mr. Davis used to access the CP

material was destroyed one month before any arrest, charge or

knowledge of        an investigation was learned by Mr. Davis. None

of his other laptops, desktops, cellphones and other home

electronic devices, nor his work-related electronic devices

that were recovered and/or inspected by the Government in

this investigation, was used to access the material.

       To access the material on the KIK platform, a user such

as Mr. Davis was at that time, would have to have an account
                                   2
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 3 of 12




with a user name and password, and would then go onto the

site, containing the stored and archived CP, accessible to

only members of the particular chat group. Once logged on,

each member of the group could access the images and videos

that were in this cloud of stored files. The member could

watch the videos and view any images with the click of a

mouse, or the member could choose to download and save the

material as he wished, into a hard-drive on his laptop, or

whatever    electronic    device      the   member   wanted    to     use,   for

later    viewing    or   use   of   the     material.   Mr.    Davis     never

downloaded and saved any videos or images. The FBI did not

uncover a single video or image of CP on any device that was

owned by Mr. Davis and he also did not save anything on his

iPad Mini device.

        Secondly,   as   was   also     previously    set     forth    in    Dr.

Weiner's report and discussed in our Sentencing Memorandum,

Id., Mr. Davis was not allowed to access any material, unless

he contributed material that was CP. Where did he obtain the

material he contributed to the groups? From other groups in

KIK! In other words, in the three chat groups he participated

in, he obtained CP from one group, say “Young Share”, and

without saving it, could and did simply forward it to another

group he participated in, say “Ups and Downs of Kids,” in
                                    3
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 4 of 12




order to meet the requirements for participating and viewing

material posted in “Ups and Downs of Kids.” Independently, he

obtained no material, nor distributed any material, outside

these three groups. He obtained the material from one chat

group, and forwarded it to the next group, mostly made up of

different       members   than   the       previous    group,    (though   there

could have been some overlap of members), in order to stay

active and be allowed to access material in the second group.

        Equally important to understand, moreover, is that the

CP contained in these three chat groups, was uploaded into

the chat group cloud and archived, continuously, over a 24-

hour period. No member of the Chat groups, including Mr.

Davis, would likely view all the material that was uploaded

round     the    clock    into   the        site,     by   all   the   members,

collectively. It was uploaded by different group members,

wherever around the country or around the world they happened

to be, at all hours of the day and night. Neither Mr. Davis,

and likely no one else in the groups, saw all the material,

which was being uploaded, all the time, including while the

person slept.         When any group member such as Mr. Davis,

wanted to view a video or image, he would just log in to the

chat group site, with his user name and password, and see

links to the various materials and just click on a link and
                                       4
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 5 of 12




immediately start to view any images or videos.

        The reasons this is so significant in this case, is that

Mr. Davis did not see, and physically could not view within

the 21-day offense period, all the videos and images that

were kept in these group-chat collections. He does not ever

remember seeing anything with bestiality, or involving a two-

year-old,          or   with    violence         perpetrated             on   a    minor,    for

examples, as was described in the Government's memorandum

[see GOV, p.1]. He saw much child pornography, but did not

see all or even nearly all the videos and images the FBI

indicated       were     collected         in     the       chat    groups,        and   cannot

possibly know how many items he viewed.

        To    be    clear,      Mr.   Davis        did      knowingly         view    CP,    and

knowingly saw videos that contained prepubescent minors.                                     Mr.

Davis        certainly     knew       the        material          was    contraband,        was

illegal, was immoral and was disgusting. So disgusted was he

with himself and afflicted and conflicted with his addiction,

that he destroyed the iPad Mini device he used to access the

CP,   the      month     before       he    got        in    trouble.         He    wanted   to

eradicate       the     demon    inside          him    that       caused     not     only   his

offense       conduct,     but    was       causing          him    mental         turmoil   and

anguish, much as any drug addict would want to throw away his

drugs    and       paraphernalia,           in    an     effort          to   eradicate      the
                                            5
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 6 of 12




psychic    pain    and    anguish    of   the    addiction.      Such      efforts

admittedly do not always work.

           What we take issue with in the Government's memo

[hereafter, referenced as “Gov, p. X”], is that Mr. Davis

“collected     and   distributed      a   large    number      of    images     and

videos depicting child exploitation,” Gov, p. 3. Gary Davis

collected nothing. He simply went on the site, chose and

clicked a link, and viewed what was already collected on the

site.    He   certainly     did     not   distribute     for     profit.         He

distributed a relatively small amount, actually shared it in

the group collection, which is more apt to say, in order to

obtain    access     to    the    total   group    cache.      His       so-called

distribution was actually forwarding CP from the collection

in one group to the collection in another. While there may

have been a “vast library” of CP[Gov, p. 3], the library

belonged to the group and not just Mr. Davis. It was not kept

by him, managed by him, organized by him, or stored by him.

        This counsel had occasion to meet with Special Agent

Yesensky on December 16, 2020 to view some of the material

collected     in   the    investigation     in    this   case.      Of    the   539

videos and 174 images [“approximately” 713 total items per

the Government] recovered from the cache connected to the

three groups on the KIK platform in this case, this counsel
                                     6
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 7 of 12




was informed of, and shown 16 videos and 4 images that he was

told contained depictions of prepubescent minors involved in

sexual activity, that Mr. Davis “distributed” via his KIK

account handle “Taboo Tendency”. The rest of the items [713

minus 20 or 693 items] were recovered electronically from the

group     chat    rooms     in    KIK.      Of     the    20       items    involving

prepubescent minors, that Mr. Davis distributed, most were

30-second    or    so,    video       clips,     and   did     appear      to    involve

prepubescent minors. While I do not claim to be an expert on

the “Tanner Scale”[see ncbi.nlm.nih.gov], my observation of

these very short video clips, led me to conclude that there

were about four videos that appeared to depict minors in the

age 5-10 range, and five videos that depicted minors in the

age 7-12 range, with the remaining videos containing minors

in   at   least   the     age    10    to   12   range,      and    quite       frankly,

several in the latter age range, appeared to be around 13 to

15   years   old    to     this       writer.     I    was     provided         with   no

identifications, nor expert age determinations, nor was I

presented with any definitive evidence that all the minors in

this group were “prepubescent”, meaning under age 12. [USSG §

2G2.2(b)(2)].       I certainly did not see any videos or images

containing bestiality, sexual involvement with a “toddler”,

or violence perpetrated on anyone.
                                        7
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 8 of 12




      I want to be clear. Mr. Davis acknowledges he viewed and

“distributed” multiple videos that depicted sexually explicit

conduct     involving       minors        and    particularly,      prepubescent

minors. The material depicting prepubescent minors was only a

part of the material collected in the investigation, and we

are comfortable enough with the word “significant” in terms

of   the   amount,     as   used     in    the    Statement   of    Facts.   More

precision    as   to    the    total        number    of   images    or   videos

involving prepubescent minors, or percentages thereof as to

the total cache, and the exact images viewed, however, are

just not possible.          We have not seen a catalog of all the

files, and this counsel, unapologetically speaking, did not

sit and view 539 videos and 174 images. Mr Davis certainly

did not keep track of the numbers.                    Most importantly, Mr.

Davis did not view all 713 items from the cache the FBI

collected from the chat groups in KIK.

      Remember, the items were continuously uploaded into the

group collections, accumulated collectively and contributed

to, by each member of the groups. There were three such chat

groups, with about 20 members in each group, which included

Mr. Davis, each of whom was required to contribute material,

to be able view material.

      These are additional reasons, therefore, why we believe
                                      8
 Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 9 of 12




the reasoning in U.S. V Dorvee, discussed supra, 616 F.3d

174(2010)in our sentencing memo, is so relevant here. The

§2G2.2    guidelines       enhancements        are     just       not,    across     the

board, appropriate or fair, to apply to all cases, such as

Mr.   Davis'    case.   Collectively,          the     extent       and    number       of

enhancements,      results       in    a     guidelines       total       that    over-

represents the extent of Mr. Davis' offense conduct. Applying

+2 points for material involving a prepubescent minor seems

harsh, when only a part of the material, and an unknown

percentage,      involved prepubescent minors. We acknowledge it

was a “significant” amount, only because there were multiple

items that involved depictions of                   this “under age 12” group

[USSG      §2G2.2(b)(2)].         We         cannot         say        beyond     being

“significant,” as vague as that term is, that it was the

lion's share or the majority of the material contained in the

group collection, and we do not believe it was.

        Then,   applying    +2    points      for     use    of    a     computer,      is

absurd,    because   virtually         all    CP    cases     involve       use    of    a

computer. Applying +5 points, for involvement of more than

600 images, seems unduly harsh, since, “each video, video

clip, movie, or similar visual depiction shall be considered

to have 75 images,” [USSG § 2G2.2, Commentary, §6(B)(ii)],

and we really do not know how many videos Mr. Davis saw. It
                                       9
Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 10 of 12




is not even clear if Mr. Davis saw a majority of those 539

videos in just 21 days, and the fact of their having been

uploaded into the group cache of material, literally while he

slept.

      If we were to subtract +2 points [prepubescent minor

factor],   +2   points    [use    of    a    computer   factor],      and    +5

points[more than 600 images factor] from the calculations, we

have a base level offense, with 3 points off for acceptance

of   responsibility.     The   total    offense     level     would   drop   9

points from 24 to 15. Without taking into consideration the

aforementioned §3553(a) factors discussed in our Sentencing

Memorandum, this level of 15 corresponds to a range of 18-24

months.

      Those      aforementioned             §3553(a)        factors         are

considerable----1-Mr. Davis' existing loss of his job and

career; 2-his loss of job prospects going forward; 3-his loss

of financial solvency; 4-his impending loss of disability

payments; 5-his loss of esteem in the community; 6-his loss

of freedom and imposition of travel limitations and other

restrictions because of impending supervised release and sex

offense registry requirements; and, 7-his impending loss of

the ability to care for his ailing wife should he be further

incarcerated.    In    addition    to       these   painful    losses,      his
                                  10
Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 11 of 12




conduct      is     further       mitigated          by     8-his        own     childhood

victimization           to   abuse;         9-his        genuine       remorse;      10-his

tremendous        and    intense          participation         and    success      in   his

comprehensive evaluation and group and individual sex offense

counseling for 15 months; 11-his exemplary compliance with

pretrial supervision restrictions for 16 months; and 12-the

relatively recent and short-lived duration of the offense. It

is also mitigated by his being ordinarily, a model citizen

and contributor to the service of the United States in the

Navy   for    23    years,     and         for    another       seven       years   in   DOD

contracting        positions,         a    total    of     30    years      of   exemplary

service to the the United States.

                        WITNESSES & REMOTE SENTENCING

       After consideration of these two sentencing issues, we

have   decided      that     other         than    Mr.    Davis       and    this   counsel

providing allocution, we are not intending on calling Mr.

Davis'       treating        clinician,             Elizabeth          Raeder-Freeland,

Executive     Director       of       Clinical      &     Forensic      Associates.       We

anticipate the possibility that one or two of the family

members   who      provided       a       written    statement         of    character   in

Exhibits 6 & 8, may wish to address the Court. Mr. Davis

waives his right to have a live proceeding and elects to have

a REMOTE SENTENCING PROCEEDING, but all family members wish
                                             11
Case 1:20-cr-00341-ELH Document 45 Filed 07/08/21 Page 12 of 12




to be given video and audio access to the proceeding, as

opposed to just the public audio line.

                              CONCLUSION

     We again recommend a downward guideline variance of 14

points   to   an   offense   level    of   10,   a   resultant   guideline

range equivalency of 6-12 months, and service of time in that

range, by Mr. Davis on electronic home detention. With his

relatively    short-lived     offense      period    and   his   excellent

response to supervision and treatment for over 15 months, a

term of supervised release of five (5) years, and not longer,

is warranted and appropriate. Voluntary Surrender for home

detention     or   any   period      of    incarceration    is   entirely

appropriate in this case.

     Respectfully submitted and served via ECF this 8th day of

July, 2021,



                      James N Papirmeister
                      James N Papirmeister, Esq.
                      Law Offices of James N Papirmeister,PC
                      8630 Fenton St., Suite 320
                      Silver Spring, Maryland 20910
                      Office(301)589-2100; Mobile(301)367-6500
                      Fax (240)444-8096; criminalfirm@yahoo.com
                      Bar # 10789




                                  12
